J. Matt Simmons, Jr. Vice President and Controller Tel. 610.774.3552Fax 610.774.5087 jmsimmonsjr@pplweb.com PPL Corporation Two North Ninth Street Allentown, PA18101-1179 Tel. 610.774.5151 http://www.pplweb.com/ May 23, 2008 Mr. William Thompson Branch Chief Mail Stop 3561 U.S. Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Re: PPL Electric Utilities Corporation Form 10-K for Fiscal Year Ended December 31, 2007 and Form 10-Q for Fiscal Quarter Ended March31, 2008 File No. 1-905 Dear Mr.
